Citation Nr: 0934955	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to recognition as the deceased Veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA death benefits.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter, and Friend



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that the 
appellant was not a surviving spouse and thus was not 
entitled to dependency and indemnity compensation (DIC).

The appellant testified before the undersigned at a hearing 
in March 2009.  A transcript of the hearing is of record.  

In March 2009, VA received additional evidence in support of 
the appellant's appeal that was accompanied by waiver of 
initial consideration by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 20.1304 (2008).  


FINDINGS OF FACT

1.  The Veteran and the appellant were not legally married at 
the time of the Veteran's death in November 2005. 

2.  The Veteran and the appellant resided in West Virginia 
during their relationship and at the time of the Veteran's 
death.

3.  The state of West Virginia does not recognize common law 
marriages.

4.  The appellant did not believe that she had entered into a 
valid marriage with the Veteran.


CONCLUSION OF LAW

As a matter of law, the appellant may not be recognized as 
the surviving spouse of the Veteran for VA death benefits 
purposes.  38 U.S.C.A. § 101(3), 103, 1310; 38 C.F.R. §§ 
3.1(j), 3.50, 3.205 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In June 2007, the RO sent the appellant a notice letter that 
told her what evidence was needed to substantiate her status 
as the Veteran's surviving spouse.  It told her what evidence 
she should submit and what evidence VA would undertake to 
obtain.  She was not specifically told to submit a statement 
saying that she believed the marriage to be valid, but as 
noted below, the evidence is that she did not believe there 
was a valid common-law-marriage.  In addition she received 
this notice via the statement of the case.  

While a statement of the case cannot provide pre-adjudication 
VCAA notice, it did service to put the appellant on notice as 
to what was required.  She has had over a year since the 
statement of the case to submit additional evidence and 
argument, and to offer testimony at a hearing.

The Veteran's status as a veteran has been established.  In 
addition service connection for the cause of his death has 
been recognized.  In a letter sent in February 2009, the 
appellant received notice on effective dates and ratings.  
This notice was sent after the initial adjudication of the 
claim, and this timing deficiency was not cured by 
readjudication of the claim.  Cf. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As no benefit is being awarded, 
no effective date or rating is being assigned, and the 
appellant is not prejudiced by the timing deficiency.

There have been no reports of any pertinent evidence that is 
not already of record.  The case does not turn on a medical 
question and a medical opinion is not needed.  There is no 
additional assistance that would be reasonably likely to aid 
the appellant in substantiating her claim.  There is, 
therefore, no further duty to assist her with the development 
of the claim.

Legal Criteria

The appellant filed for VA survivor benefits in June 2007, 
following the death of the Veteran in November 2005.  

DIC benefits may be paid to the surviving spouse of a veteran 
if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 
1311, 1318, 1541 (West 2002).  A spouse is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).  See 38 C.F.R. § 3.50(a) (2008).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  See 38 C.F.R. § 3.1(j) (2008).

A "surviving spouse" is defined as a person of the opposite 
sex, who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2008).

The existence of a marriage may be established by a copy or 
abstract of the public record of marriage, or a copy of the 
church record of marriage, containing sufficient data to 
identify the parties, the date and place of the marriage, and 
the number of prior marriages if shown on the official 
record.  38 C.F.R. § 3.205(a).  

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  38 C.F.R. § 3.206.    

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  38 C.F.R. § 3.205(a)(6) (2008).  

Analysis

The relevant facts in this case are not in dispute.  The 
Veteran's November 2005 death certificate reflects that he 
had never been married at the time of his death, and no name 
is listed for the surviving spouse.  The informant listed on 
the certificate is the appellant.   

The appellant does not allege that she and the Veteran were 
ever legally married.  Rather, she avers that she should be 
recognized as the surviving spouse of the Veteran because she 
was his common-law wife.

In support of her claim, the appellant avers that she and the 
Veteran lived as husband and wife for twenty-four years until 
the date of his death, and held themselves out as husband and 
wife to others in their community.  The appellant also has 
provided various copies of financial statements and an August 
2000 insurance application, to show that she and the Veteran 
held joint loans, shared bank accounts, and were covered 
under the same vehicle insurance policy.  The financial 
statements provided do not denote any marital relationship 
between the appellant and the Veteran.  The insurance 
document lists the appellant as a non-relative friend.  

The appellant also provided a copy of the Veteran's obituary 
as it appeared in a local newspaper.  The obituary lists the 
appellant as the Veteran's "companion of the past 24 
years."  A VA health surrogate form shows that the appellant 
was listed as the health care surrogate for the Veteran.  Her 
relationship to him was characterized as a "close friend of 
the patient," specifically his common law wife.

The appellant's children have submitted lay statements in 
support of the claim in which they attest that the Veteran 
was the only father they ever knew and he raised them as his 
own children.  The appellant's friends and landlord have 
submitted several witness statements indicating that Veteran 
and the appellant held themselves out as a married couple in 
their community and had cohabitated between 22-24 years.  

At the appellant's March 2009 videoconference hearing, she 
reiterated that she and the Veteran held themselves out as a 
married couple to their community.  The appellant also 
testified that she was listed as the beneficiary of the 
Veteran life insurance policy.  Her daughter testified that 
the Veteran was very active in their family and performed the 
role of a father to her and her sibling.

As noted, the legal existence of a marriage for VA purposes 
is governed by "the law of the place where the parties 
resided at the time of the marriage or the law of the place 
where the parties resided when the rights to benefits 
accrued."  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  The 
appellant and Veteran have cohabitated in West Virginia since 
the beginning of their union twenty-four years ago, and thus, 
West Virginia marriage law governs the determination of 
whether the appellant was the Veteran's spouse.  

Common-law marriages are not recognized under West Virginia 
law.  Every marriage in the state of West Virginia must be 
solemnized under a marriage license issued by a clerk of the 
county commission in accordance with the provisions of W.Va. 
Code § 48-2-101.  If a ceremony of marriage is performed 
without a license, the attempted marriage is void, and the 
parties do not attain the legal status of husband and wife.  
Id.  

In this case, there is no evidence or contention that the 
appellant and the Veteran had a union that was solemnized 
under a marriage license and issued by a clerk of the county 
commission.  Accordingly, the appellant and Veteran did not 
have a valid marriage under the laws of West Virginia.  

West Virginia does recognize "de facto" marriages but only 
for purposes of reducing spousal support following a divorce.  
The recognition is not intended to abrogate the requirement 
that every marriage be solemnized or to be construed as 
recognizing common law marriages.  W.Va. Code § 48-5-707.

Notwithstanding the fact that West Virginia does not 
recognize common law marriage, if the appellant entered into 
such a marriage "without knowledge to a legal impediment to 
that marriage, and thereafter cohabitated with the veteran 
for one year or more immediately preceding the veteran's 
death, such marriage will be deemed to be valid." VA. Gen. 
Coun. Prec. 58-91.  In other words, if the appellant entered 
into a common-law-marriage with the Veteran without knowledge 
that West Virginia did not recognize those marriages, the 
marriage could be "deemed valid."  The appellant's signed 
statement that she was unaware of the impediment to marriage 
would be accepted, in the absence of information to the 
contrary, as evidence of that fact.  38 C.F.R. § 3.205(c) 
(2008).  

In the instant case, the appellant has not submitted the 
signed statement referred to in 38 C.F.R. § 3.205(c), but 
even if she had, there is evidence to the contrary.  While 
there are statements from various parties that the appellant 
and Veteran held themselves out as husband and wife, there is 
far more evidence that they did not consider themselves to be 
married.  In this regard, the appellant did not list herself 
as the Veteran's wife on the death certificate, on her 
initial application for VA benefits, or in applications for 
insurance and loans.  

The health care surrogate form indicates that a physician 
listed the Veteran as a friend and then amended "common-law-
wife" to the form, but the form contains a block where the 
appellant could have been listed as a spouse.  The block was 
left blank.  The appellant testified that the notation was 
added to make sure that there would be fewer difficulties 
than if she was listed simply as a close friend.

The appellant also testified that she never thought about 
whether West Virginia recognized common-law-marriages, but 
when discussing benefits with a VA employee, she told the 
employee that West Virginia did not recognize such marriages.  
Her testimony thus indicates an awareness that West Virginia 
did not recognize common-law-marriage.

The undisputed evidence is that the appellant and the Veteran 
had a close loving relationship, resided together for 24 
years, raised the appellant's children together, and co-
mingled their finances.  They did not, however, enter into a 
deemed valid common law marriage.

Therefore, based on the law and regulations governing this 
appeal, the appellant cannot be recognized as the Veteran's 
surviving spouse for VA purposes.  The law clearly states 
that in order to be entitled to these benefits, the appellant 
must be the Veteran's surviving spouse.  38 U.S.C.A. §§ 1304, 
1310(a), 1541(a), 5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.3(b)(4), 3.54(c), 3.1000 (2008).  

The Board is sympathetic to the appellant's claim; however, 
inasmuch as she is not entitled to recognition as the 
Veteran's surviving spouse for VA purposes, she has no legal 
basis to claim entitlement to VA benefits.  As this claim 
must be denied as a matter of law, the benefit of the doubt 
rule is not for application.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing eligibility for VA death 
benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


